The Court, on this point, was of opinion, that the plaintiff below, being liable to pay the joint debt of himself, and the defendant arising on the contract for the purchase of the sloop, and having paid it, could well charge the defendant for his proportion as money laid out and expended to his use; that the money expended for the license of the sloop, was also money paid for the use of the defendant, that it did not involve a partnership account, having no connexion with the profits or earnings of the vessel: and as to the mode of stating the demand, a formal declaration was not required in courts for the trial of small causes.
The statute of frauds and perjuries was set up below, on the ground that the contract was not in writing, nor any earnest given to bind the bargain.
But the Court was of opinion, that the case did not come within the statute.
[*] The defendant below objected to two witnesses, on the ground of interest; that one of them was a part owner of the sloop, and the other had been an owner. But the record of the justice not disclosing any facts whereby an interest in the witnesses could be perceived in the cause under trial, the Court was of opinion, that they were properly admitted ; and Affirmed the judgment.